DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8, and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 7 recites new limitations of “wherein the current is configured to vary during a time period in which the plasma pulse is stable such that the current is an initial current at a start of a duty cycle of the plasma pulse and increase along the duty cycle”. The instant specification discloses that the current is configured to increase with to respect to time during the plasma pulse such that the current is an initial current at a start of a duty cycle of the electrical discharge and increases along the duty cycle (paragraph [0011]). However, the instant specification does not provide support that the current is configured to vary during a time period in which the plasma pulse is stable. Therefore, the added material is not supported by the original disclosure. The applicant is required to cancel the new matter in the reply to the office action.
Due to the dependency to the parent claim, claims 8, and 10-12 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites new limitations of “wherein the current is configured to vary during a time period in which the plasma pulse is stable such that the current is an initial current at a start of a duty cycle of the plasma pulse and increase along the duty cycle”. It is not clear what “the plasma pulse is stable” is regarded. Also, how the current is varied during the time period of stable plasma pulse. Appropriate correction/clarification is required. 
Due to the dependency to the parent claim, claims 8, and 10-12 are rejected.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suslov (PB-PUB US 2009/0039790).
Regarding claim 7, Suslov discloses a pulsed plasma generating device for producing nitric oxide (ABSTRACT & paragraph [0107]). The apparatus comprises
(1) an anode 1 and a cathode 5 for generating nitric oxide in pulsed plasma (i.e. at least one pair of electrode configured……, Figures 2, paragraphs [0049] & [0107]); and 
(2) a control circuitry to control the plasma generation, wherein the generation of nitric oxide in the pulsed plasma formation process is controlled by applying current  and the current changes with the time (i.e. a controller……, Figures 1 & 8, paragraphs [0018],  [0048] & [0087]-[0092]).
It should be noted that “current” is not a structural limitation, rather a process-limiting parameter. Therefore, the limitation of “wherein the current is configured to vary ……” is related to a manner of operating the device, which does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claims 8, and 10-12, the cited limitations are related to manners of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114). Moreover, Suslov teaches that different dimension, geometry, and shape of each element within the device may be optimized based on the applied current/voltage to ensure properly operation of the device and it is desired to ensure operation free from the erosion of the electrodes (paragraphs [0011], [0081] – [0085] & [0092]). 
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response to the arguments that Suslov  does not teach the newly added limitation of “the current is configured to vary during a time period in which the plasma pulse is stable” (page 6 of REMARKS), it should be noted that “current” is not a structural limitation, rather a process-limiting parameter. Therefore, the above newly added limitation is related to a manner of operating the device, which does not differentiate the apparatus claim from the prior art (MPEP 2114). Moreover, the above newly added limitation introduces new matter to the claimed invention.
Conclusion
Claims 7-8, and 10-12 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795